This cause is before the Court on motion to dismiss the bill of complaint for want of equity. The allegations of the bill of complaint are to the effect that the appellant was subject to the terms of the Unemployment Compensation Act as an employer; it had paid the assessments levied by the Industrial Commission under the provisions of the Act for the years 1940, 1941 and 1942; that the total amount of appellant's pay roll for the three year period aggregated $724,021.37 and it had paid during the three year period to the Florida Industrial Commission as assessments based on 2.7% provided by statute the sum of $19,548.42. The Industrial Commission, during the year 1940, 1941 and 1942, charged to the appellant's account the sum of $695.00. The prayer of the bill is to the effect that the appellant is entitled, as a matter of law, to a reduced rate of taxation. If the Florida Industrial Commission will observe Subsection (b) of Section 3 of Section 443.08, Fla. Stats. 1941, and the formula fixed therein, the rate of taxation will be recalculated, resulting in a rate of 1.7% rather than the 2.7% as now prevailing.
It is my view, after a study of the several applicable statutes, that the bill of complaint should not have been dismissed, *Page 77 
but the testimony taken on the truthfulness of the allegations of the bill of complaint and other issues. When the evidence is submitted by the respective parties, it can then be determined whether or not the appellant is entitled to the variation rate fixed by Section 443.08, Fla. Stats. 1941.